Citation Nr: 1134054	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-06 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a dental disability, for treatment purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active service from November 1956 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

The Veteran's claims file was subsequently transferred to the RO in Reno, Nevada.                  

In November 2009, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a dental condition or disability, to include periodontal disease or extracted teeth, as a result of combat wounds or other trauma during his active military service, and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.   


CONCLUSION OF LAW

A dental disability, including one which would entitle the Veteran to VA outpatient dental treatment, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2005, June 2006, July 2007, and January 2010 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2005, June 2006, July 2007, and January 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2006 and July 2007 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2005, prior to the appealed from rating decision, along with the subsequent notice provided in June 2006, July 2007, and January 2010, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for service connection for a dental disability, for treatment purposes, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  In this regard, according to the National Personnel Records Center (NPRC), the Veteran's service treatment records are not available and were presumably destroyed in the 1973 fire at the NPRC.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this case, the Veteran contends that in July 1958, while he was stationed at Camp Roberts, he was performing maneuvers when he fell down from the top of an armored personnel carrier and fractured the upper maxilla and lower mandible with complete loss of teeth.  The Veteran notes that at the time of the injury, he also experienced lacerations of his lower lip and chin.  In this regard, the Board observes that in August 1993, in relation to another claim by the Veteran, the RO was notified that the Camp Roberts military post did not have any records and that they should try and contact the NPRC for pertinent records.  Thus, the RO contacted the NPRC and requested the Veteran's service treatment records from Camp Roberts.  However, the return response was negative for any records.  The Board also notes that in November 2009, the Board remanded this case and requested that the RO obtain the Veteran's treatment records from the Audie L. Murphy and San Antonio VA Medical Centers (VAMCs) in Texas, to particularly include any treatment records from 1990 and 1994.  In this regard, the Veteran reported that he had received treatment at the aforementioned facilities during the specified times for dental problems.  Subsequently, the RO received the pertinent VAMC records, dated from July 1990 to December 1994.        

In regard to an examination, the Veteran underwent a VA dental examination in November 2010, which was thorough in nature.  The examiner reported that there was no evidence of the Veteran's claim of dental trauma in 1958 while he was in the military.  As explained further below, the Board concurs with this statement.  Although the Veteran's statement regarding dental trauma with subsequent teeth removal is competent, the Board finds that it is not credible.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records are not obtainable, and it is presumed that they were destroyed in a fire at the NPRC in 1973.

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from November 1956 to November 1958.  The Veteran's Military Occupational Specialty (MOS) was as a heavy weapons infantryman.  

In September 1961, the Veteran submitted a VA Form 10-2827, Application for Outpatient Treatment.  At that time, he noted that he was seeking treatment for his partial plate which needed to be repaired.  In response to the question of what was the approximate date that his condition was first noticed, the Veteran responded "1958."  In response to the question of whether the dental condition for which he desired treatment was the result of combat wounds or trauma (injury) incurred in service, the Veteran checked the box "no."      

In a decision letter, dated in November 1961, the RO denied the Veteran's application for outpatient dental treatment.  At that time, the RO reported that the Veteran's service in the Armed Forces was during peacetime.  The RO further stated that outpatient dental treatment for dental disabilities incurred in or aggravated during peacetime service may be furnished only for a veteran who met one of the following conditions of eligibility: (1) the veteran must have been discharged for a disability incurred in the line of duty, or (2) the veteran must be in receipt of compensation for a service-connected disability.  According to the RO, the Veteran's records did not disclose that he met either of the aforementioned peacetime eligibility requirements.  

A VA Hospital Summary shows that from July to August 1990, the Veteran was hospitalized for a 30-year history of alcohol abuse.  In relation to the Veteran's alcohol abuse, it was indicated that the Veteran had a history of blackouts.  The Veteran had worked as a truck driver for the past 17 years.  During his hospitalization, it was noted that the Veteran was evaluated by the Dental Service and was found to have a broken maxillary denture that was nonreparable.  It was indicated that the Veteran would have it repaired as an outpatient after his discharge.  

In March 2005, the Veteran filed a claim of entitlement to service connection for a dental disability, for treatment purposes.  He stated that in July 1958, while he was stationed at Camp Roberts, he was performing maneuvers when he fell down from the top of an armored personnel carrier and fractured the upper maxilla and lower mandible with complete loss of teeth.  The Veteran noted that at the time of the injury, he also experienced lacerations of his lower lip and chin.  He reported that in regard to his previous September 1961 application in which he stated that his dental disability was not the result of combat wounds or trauma (injury) incurred in service, he was confused by the question.  According to the Veteran, he thought the question only related to combat injuries and his injury was not due to combat; rather, it was due to trauma as a result of the fall from the armored personnel carrier.  

In regard to the Veteran's claim, the RO received additional VAMC records, dated from September 1990 to December 1994.  The records are negative for any complaints or findings of a dental disability, to include any residuals of an in-service dental injury.      

In November 2010, the Veteran underwent a VA dental examination.  At that time, the examiner stated that according to the Veteran, during service, he fell from a truck and subsequently had all of his teeth extracted.  Upon physical examination, the examiner stated that there was no loss of bone of the maxilla and there was no loss of bone of the mandible.  There was also no malunion or nonunion of the maxilla, and no malunion or nonunion of the mandible.  In addition, there was no loss of bone of the hard palate, and there was no evidence of either osteoradionecrosis or osteomyelitis.  In response to the question of whether there was tooth loss due to loss of substance of body of the maxilla or mandible (other than loss due to periodontal disease), the examiner responded "no."  X-rays showed that the Veteran was edentulous and that there were no teeth present.  In an addendum to the examination report, dated in December 2010, the examiner stated that the Veteran's claims file was reviewed and that no service treatment records were found in the file.  Thus, the examiner reported that there was no evidence of the Veteran's claim of dental trauma in 1958 while he was in the military.     





III. Pertinent Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West,  13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Pertinent regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in- service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A Veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service- connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, the evidence does not show that the Veteran has an adjudicated service-connected compensable dental condition, and he does not allege that a claimed dental condition would warrant a compensable rating under the rating schedule.  See e.g., 38 C.F.R. § 4.150 (2010).  Rather he seeks dental treatment.

Class II eligibility extends to Veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a Veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one- time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release.

In addition, Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).


IV. Analysis

At the outset, the Board notes that the Veteran's service treatment records are not obtainable, and it is presumed that they were destroyed in a fire at the NPRC in 1973.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a dental disability, for treatment purposes.    

In this case, the Veteran seeks service connection for the purposes of VA dental treatment.  He maintains that he experienced dental trauma during service.  Specifically, he reports that during service, he fell from an armored personnel carrier and fractured the upper maxilla and lower mandible.  Due to his injuries, he indicates that he had to have all of his teeth removed.  

The Veteran's service treatment records are not obtainable, and it is presumed that they were destroyed in a fire at the NPRC in 1973.  Thus, the only evidence supporting the Veteran's claim that he suffered a dental trauma during service with subsequent removal of all of his teeth is the Veteran's own statements.  In this regard, the Board finds that the Veteran's claimed history of in-service dental trauma with subsequent removal of all of his teeth, while competent, is nonetheless not credible.      

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 25, 25 (1991) ("although interest may affect the credibility of testimony, if does not affect competency to testify").       

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Veteran is competent to state whether teeth were present or not, as this is a fact which is readily observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's statement regarding dental trauma with subsequent teeth removal is competent, the Board finds that it is not credible.  In September 1961, over two and a half years after the Veteran's discharge, he submitted an application for outpatient dental treatment.  At that time, he noted that his partial plate needed to be repaired.  The Board recognizes that he reported that his dental condition was first noticed in 1958, which would presumably indicate that his dental condition originated while he was in the military, given that the Veteran was not discharged until November 1958.  However, the Board observes that the fact that the Veteran referred to a "partial plate" shows that he had some teeth in his mouth and that not all of his teeth had been removed.  In support of this finding, the Board notes that decades later, during the Veteran's July 1990 hospitalization, it was reported that the Veteran had a maxillary denture which reflects that at that time, all of his upper teeth had been removed.  Thus, clearly, at some point, all of the Veteran's teeth were extracted.  However, the above evidence reflects that some of his teeth were present in September 1961, and, as such, it follows that some of his teeth must have been present while he was in the military, thereby refuting his contention that all of his teeth were extracted during service.    

The Board further observes that in the November 1961 decision letter, the RO denied the Veteran's claim for outpatient dental treatment.  At that time, given that the RO reported that the Veteran's records were negative for any evidence of a service-connected disability, it follows that there must not have been any evidence in the Veteran's service records of a dental trauma.  The Board notes that at the time of the November 1961 decision letter, the Veteran's service treatment records were presumably available to the RO since it was before the 1973 fire at the NPRC.  Therefore, the Board finds that the above evidence undermines the veracity of the Veteran's statements.  Accordingly, the Board concludes that the Veteran's statements asserting in-service dental trauma with subsequent removal of all of his teeth, lack credibility and are without probative value.  See Madden, supra.     

In light of the above, the Board finds that there is no basis to conclude that the Veteran sustained dental trauma during service or that he has residuals of dental trauma that were incurred therein.  Accordingly, service connection for a dental disability is not warranted.  In addition, given that there is no credible evidence of in-service dental trauma, the Board finds that the Veteran does not meet the criteria for eligibility for Class II(a) VA outpatient dental treatment.  

The Board has considered other bases for entitlement to dental care.  However, neither calculus nor periodontal disease is a condition for which service connection may be established.  In addition, the Veteran was discharged in November 1958, and no application for dental treatment was made within a year of his discharge, and any recent application for one-time dental correction thus would clearly be untimely for purposes of class II eligibility.  Furthermore, the Veteran does not contend, nor does his DD Form 214 reflect, that he was ever detained or interned as a prisoner of war, and therefore Class II(b) or Class II(c) eligibility are also not warranted.  38 C.F.R. § 17.161(d), (e).  Finally, the evidence of record shows that the Veteran does not have a dental condition that has been clinically determined to complicate an existing medical condition, the Veteran is not rated as totally disabled, and the Veteran is not a vocational rehabilitation trainee; thus, he is not eligible under any of the other categories enumerated in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  Consequently, for all of the aforementioned reasons, the Board concludes that entitlement to VA outpatient dental treatment is not warranted.

As such, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for a dental disability, for treatment purposes.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disability, for treatment purposes, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


